             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                            8:12CR339
    vs.
                                                      ORDER
STACEY KAY POJAR,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Hearing (filing
          224) is granted.

    2.    Defendant Stacey Kay Pojar’s violation of supervised release
          hearing is continued to September 19, 2019, at 12:00 p.m., before
          the undersigned Chief United States District Judge, in
          Courtroom No. 1, Roman L. Hruska Federal Courthouse, 111
          South 18th Plaza, Omaha, Nebraska. The defendant shall be
          present at the hearing.

    Dated this 26th day of July, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
